United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL SEA
SYSTEMS COMMAND-SHIPYARDS,
NORFOLK NAVAL SHIPYARD,
Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1268
Issued: September 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 29, 2013 appellant filed a timely appeal from a November 8, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for a
review of the written record. The most recent merit decision was issued on July 31, 2012, more
than 180 days prior to the filing of the instant appeal. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review this decision. As the last merit decision was issued on July 31, 2012, the Board does not
have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for review of the written
record as untimely.
On appeal, appellant notes that he received six injections in his right knee from
January 22 to March 7, 2013.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 29, 2006 appellant, then a 60-year-old marine machine mechanic, filed a
traumatic injury claim alleging that on August 28, 2006, while taking out the trash from the tool
trailer, he stepped down on a wooden block, slipped, twisted his knee and fell, thereby injuring
his right knee. On September 18, 2006 OWCP accepted his claim for tear of the medial
meniscus of the right knee.
On July 17, 2009 OWCP issued a schedule award for a five percent impairment of the
right lower extremity. On December 2, 2011 appellant filed a claim for an additional schedule
award. On July 31, 2012 OWCP issued a schedule award for a one percent impairment of the
left lower extremity.
By letter dated September 27, 2012, appellant’s congressman forwarded appellant’s
request for review of the written record by an OWCP hearing representative, which was dated
September 25, 2012.
By decision dated November 8, 2012, OWCP denied appellant’s request for review of the
written record as it was not filed within the 30-day time limitation for requesting an oral hearing
or review of the written record. It also reviewed his request under its discretionary authority, but
denied the review of the written record as it determined that the case could be equally well
addressed by requesting reconsideration and submitting evidence not previously considered
which established that the percentage of permanent impairment was greater than the amount
awarded.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his or her claim before a representative of the
Secretary.2 Sections 10.617 and 10.618 of the federal regulations implementing this section of
FECA provide that a claimant shall be afforded a choice of an oral hearing or a review of the
written record by a representative of the Secretary.3 A claimant is entitled to a hearing or review
of the written record as a matter of right only if the request is filed within the requisite 30 days as
determined by postmark or other carriers’ date marking and before the claimant has requested
reconsideration.4 Although there is no right to a review of the written record or an oral hearing if
not requested within the 30-day time period, OWCP may within its discretionary powers grant or
deny a hearing when the request is untimely or made after reconsideration under section
8128(a).5

2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. §§ 10.621, 10.617.

4

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

5

See M.W., Docket No. 12-1267 (issued November 2, 2012); Federal (FECA) Procedure Manual, Part 2 -Claims, Hearings and Review of the Written Record, Chapter 2.1601.2(a) (October 2011).

2

ANALYSIS
By decision dated July 31, 2012, OWCP issued a schedule award. Appellant had 30calendar days from that decision, or until August 30, 2012, to request a review of the written
record. Because his request was dated September 25, 2012, appellant did not timely request a
review of the written record. Accordingly, he was not entitled to a review of the written record
as a matter of right under section 8124(b)(1) of FECA. In its decision denying appellant’s
request, OWCP further exercised its discretion and denied his request on the grounds that he
could equally well address the relevant issue in his case by requesting reconsideration. Because
reconsideration exists as an alternative appeal right to address the issue raised by OWCP’s
July 31, 2012 decision, the Board finds that OWCP did not abuse its discretion in denying
appellant’s untimely request for a review of the written record.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for review of the written
record.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 8, 2012 is affirmed.
Issued: September 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

